Case 9:20-cv-00063-RC-ZJH Document 36 Filed 01/13/21 Page 1 of 5 PageID #: 335




                             NOT FOR PRINTED PUBLICATION

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION


 BURREL JONES                                  §
                                               §           CASE NO. 9:20-CV-63-RC-ZJH
 v.                                            §
                                               §           CAB
 ALABAMA-COUSHATTA TRIBE                       §
 OF TEXAS ET AL.                               §
                                               §


      ORDER OVERRULING OBJECTIONS AND ACCEPTING THE MAGISTRATE
                JUDGE’S REPORTS AND RECOMMENDATIONS

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. In his first Report

and Recommendation, Judge Hawthorn recommended (Doc. #25) granting in part and denying in

part defendants’, Alabama-Coushatta Tribe of Texas and Naskila Gaming (collectively “the

Tribe”), Motion to Dismiss Plaintiff’s First Amended Complaint (Doc. #18).        After the Tribe

raised a new argument in its objections to that Report, Judge Hawthorn ordered the Tribe to file a

supplemental motion to dismiss, which it did. (Doc. #30). Judge Hawthorn then issued a second

Report and Recommendation that recommends dismissing the case in its entirety. (Doc. #33).

        The court has received and considered both Reports and Recommendations of Judge

Hawthorn filed pursuant to such referral, along with the record and pleadings. The Tribe and

Plaintiff Burrel Jones filed separate objections to the Magistrate Judge’s first Report and

Recommendation. (Doc. #26, Doc. #27). The Tribe’s objections were later refiled as a

supplemental motion to dismiss. (Doc. #30). Jones filed objections to the second Report and

Recommendation. (Doc. #34). This requires a de novo review of the objections in relation to the


                                                1
Case 9:20-cv-00063-RC-ZJH Document 36 Filed 01/13/21 Page 2 of 5 PageID #: 336




pleadings and the applicable law. See FED. R. CIV. P. 72(b); 28 U.S.C. § 636. After careful

consideration, the court concludes Jones’s objections are without merit.

                                          I.          BACKGROUND

         The procedural and factual background is outlined in Judge Hawthorn’s Reports. Rather

than restating it, for the sake or brevity the court incorporates it for reference in this order.

                                        II.          LEGAL STANDARD

         The party invoking federal jurisdiction bears the burden to show standing. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992). If a court cannot remedy a party’s alleged injuries,

there is no Article III case or controversy to support federal jurisdiction. Id. at 568–71. A federal

court must dismiss a case for lack of subject-matter jurisdiction if it lacks statutory or constitutional

power to adjudicate the case. Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d

1006, 1010 (5th Cir. 1998). To that end, “sovereign immunity is not merely a defense on the

merits—it is jurisdictional in nature. If sovereign immunity exists, then the court lacks both

personal and subject-matter jurisdiction to hear the case and must enter an order of dismissal.” de

Sanchez v. Banco Cent. de Nicaragua, 770 F.2d 1385, 1389 (5th Cir. 1985). Without an

independent basis of federal subject-matter jurisdiction, a court cannot exercise supplemental

jurisdiction over state-law claims. Arena v. Graybar Elec. Co., 669 F.3d 214, 221–22 (5th Cir.

2012).

                                              III.     DISCUSSION 1

         Jones asserts a premises liability claim seeking damages for his injuries and a declaratory

relief action seeking declarations that (1) the Restoration Act, or in the alternative, the provisions



         1
          Because the Tribe’s objections to the first Report and Recommendation were subsequently filed as a
supplemental motion to dismiss that was the subject of the magistrate judge’s second Report and Recommendation,
which recommends dismissing the case in its entirety, the court will not address the Tribe’s objections.

                                                        2
Case 9:20-cv-00063-RC-ZJH Document 36 Filed 01/13/21 Page 3 of 5 PageID #: 337




of it that grant the Tribe sovereign immunity, violates his right to petition under the First

Amendment of the U.S. Constitution due to the lack of an active tribal court in which he can bring

his premises liability claim and is therefore unconstitutional; and (2) that he is not barred by

sovereign immunity from bringing his premises liability claim in federal or state court. (Doc. #12,

at 11). Each claim will be discussed in turn.

   A. Premises Liability Claim

       Jones’s objections to the Reports do not raise any new arguments to support his claim that

his premises liability claim is not barred by sovereign immunity. He instead continues to argue

that this court should follow Wilkes v. PCI Gaming Authority, 287 So.3d 330, and hold that the

Tribe’s sovereign immunity is waived in the interests of justice. But as discussed in the first Report,

the only court to cite Wilkes has declined to follow it. See Oertwich v. Traditional Vill. of Togiak,

413 F. Supp. 3d 963, 968 (D. Alaska 2019). The court agrees with the magistrate judge that

“Wilkes, an Alabama Supreme Court decision that has never been cited by any circuit court, is not

enough for this court to override both Fifth Circuit case law dismissing damages claims based on

tribal sovereign immunity or the case law from other circuits upholding sovereign immunity for

claims sounding in tort.” (Doc. #25, at 6). Thus, this claim must be dismissed.

   B. Declaratory Relief Claims

           a. Declaration One

       The magistrate judge correctly held that “Jones’s reliance on his First Amendment right to

petition the government for a redress of grievances does not achieve a waiver of sovereign

immunity” and that “[w]ithout a waiver or express abrogation by Congress, the Tribe retains its

immunity and it cannot be forced to litigate Jones’s claim.” (Doc. #33, at 5). Instead of refuting

this conclusion, Jones’s objections merely reiterate that Indian tribes are generally not immune to



                                                  3
Case 9:20-cv-00063-RC-ZJH Document 36 Filed 01/13/21 Page 4 of 5 PageID #: 338




suits for declaratory relief. However, this court, like the magistrate judge, “does not disagree with

Jones’s assertion that in general, the Fifth Circuit recognizes an exception to sovereign immunity

when the plaintiff asserts a declaratory judgment action. See Comstock Oil & Gas Inc. v. Ala. &

Coushatta Indian Tribes of Tex., 261 F.3d 567, 572 (5th Cir. 2001); TTEA v. Ysleta del Sur Pueblo,

181 F.3d 676, 680 (5th Cir. 1999). But because there has been no waiver or exception to tribal

immunity in the right to petition context, he cannot bring this specific claim for declaratory relief.”

(Doc. #33, at 6). Thus, this claim must be dismissed.

           b. Declaration Two

       Jones seeks a declaration that he is not barred by sovereign immunity from bringing his

premises liability claim. But as discussed above, Jones cannot bring his premises liability claim in

this court because the Tribe has not waived its sovereign immunity. Thus, the court cannot issue a

declaration that he can bring his premises liability claim and this claim for declaratory relief must

be dismissed.

       Additionally, it appears from Jones’s objections that he thinks the court is questioning its

federal question subject matter jurisdiction over this case. To clarify, because Jones challenges the

Restoration Act, a federal statute, and the First Amendment of the U.S. Constitution, the court

agrees that it has federal question jurisdiction over this case. However, because sovereign

immunity is also a jurisdictional issue, to avoid dismissal, Jones must show both that the court has

federal question jurisdiction and that the relief he seeks is not barred by sovereign immunity.

Because he has not done the latter, this case must be dismissed in its entirety.

                                        IV.     CONCLUSION

       Having conducted a de novo review and considering the magistrate judge’s

recommendations as well as Plaintiff’s objections, the court orders as follows. It is ORDERED



                                                  4
Case 9:20-cv-00063-RC-ZJH Document 36 Filed 01/13/21 Page 5 of 5 PageID #: 339




that Plaintiff’s objections (Doc. #27, Doc. #34) are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct and the Reports (Doc. #25, Doc. #33) of the

magistrate judge are ACCEPTED.

       The court therefore further ORDERS that the motions to dismiss (Doc. #18, Doc. #30) are

GRANTED. This case is DISMISSED without prejudice. Accordingly, all remaining deadlines,

trial settings, and pending motions are TERMINATED. This case is CLOSED, and this

constitutes a final judgment for appeal purposes.

                 So ORDERED and SIGNED, Jan 13, 2021.


                                                                   ____________________
                                                                   Ron Clark
                                                                   Senior Judge




                                                5
